Order affirmed, with ten dollars costs and disbursements. Memorandum: Appellant is correct in his contention that he did not waive a jury trial, either by the form of action which he brought or by delay in demanding a jury trial; but we hold that he is not entitled to a jury trial as a matter of right (Wurster v. Armfield, 98 App. Div. 298; Matter of Blewitt, 138 N. Y. 148), and that the Special Term did not abuse its discretion in refusing a jury trial. All concur. (The order denies a motion for a trial by jury in an action to set aside a deed or instrument of trust made by the incompetent about five years prior to his adjudication as an incompetent.) Present — Crosby, P. J., Cunningham, Taylor, Harris and McCurn, JJ.